Judgment, Supreme Court, New York County, entered on April 17, 1975, in favor of plaintiff against defendant, Weiss & Biheller Merchandise Corporation, in the sum of $24,496.92, dismissing plaintiff’s cause of action against defendant, Katz, Jacobs & Douglas, Inc., and dismissing the counterclaims of both defendants except to the extent indicated therein, unanimously affirmed, without costs and without disbursements. The evidence adduced at the trial shows that defendant, Katz, Jacobs & Douglas, Inc., was the known agent of defendant, Weiss & Biheller Merchandise Corp., and despite any betrayal of Weiss & Biheller by its said agent, the plaintiff is entitled to the sum awarded to it, as Weiss & Biheller did receive the benefits of plaintiff’s labor and services. We have examined the contentions raised by the cross appellants and find them to be without merit. Concur—Stevens, P. J., Markewich, Tilzer, Capozzoli and Lane, JJ.